In an action, inter alia, to recover damages for breach of a commercial lease, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Catterson, J.), dated August 2, 1999, which, on consent, is in favor of the plaintiff and against him in the principal sum of $776,332.77.
Ordered that the appeal is dismissed, with costs.
*218The appeal from the judgment in favor of the plaintiff and against the defendant must be dismissed, as no appeal lies from a judgment entered on the consent of the appealing party (see, Baecher v Baecher, 95 AD2d 841). A party who consents to the entry of a judgment is not aggrieved thereby (see, Matter of Hartnett v Hartnett, 242 AD2d 535; Matter of Commissioner of Social Servs. of City of N. Y. [Tabitha McC.], 202 AD2d 502; Goodman v Goodman, 150 AD2d 636). Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.